DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because S2420 of Figure 24 currently reads “Classify loss behavior and determine likelyute lost property spot/ro” but should read “Classify loss behavior and determine likely lost property spot.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-3, 5, 7-9, 12, 17, and 20 are objected to because of the following informalities: 
Regarding claims 2 and 17, “the user” should read “the passenger” in order to avoid a lack of antecedent basis and to maintain consistency for clarity. 
Regarding claim 3, “the seat angle” should read “a seat angle” in order to avoid a lack of antecedent basis.
Regarding claim 5, “the type of the vehicle, and the registration number of the vehicle” should read “a type of the vehicle, and a registration number of the vehicle” in order to avoid a lack of antecedent basis.
Regarding claim 7, “the time of day the vehicle was used” should read “a time of day the vehicle was used” in order to avoid a lack of antecedent basis.
Regarding claim 8, “the time of the loss” should read “a time of a loss” since an actual loss has not yet been recited and to avoid a lack of antecedent basis.
Regarding claim 9, “the receiving of a lost property search” should read “the receiving of the lost property search” since a “lost property search” has already been recited in claim 1.
Regarding claim 12, “the place requested” should read “a place requested” in order to avoid a lack of antecedent basis.
Regarding claim 20, “further comprising,” should read “further comprising:”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the vehicle” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the vehicle” is referring to the “shared autonomous vehicle” in claim 1 line 1 or is a different vehicle.
Further regarding claim 1, it is unclear what is performing the actions recited. As written, the claims read as a vehicle performing the recited action. However, applicant’s specification is disclosed as server performing the actions.
Claims 2-15 and 20 are dependent on claim 1 and inherit the deficiencies above. Thus, claims 2-15 and 20 are also rejected under similar grounds to claim 1.
Regarding claim 8, the limitation “the passenger’s mobile terminal” renders the claim unclear. It is unclear whether the recitation of “the passenger’s mobile terminal” is the same as the “mobile terminal” recited in line 3 of claim 8 or is a new element.
Further regarding claim 8, the limitation “a likely lost property spot” in lines 1-2 and 7 renders the claim unclear. It is unclear whether the “likely lost property spot” in lines 1-2 are referring to the spot in claim 1 or is a new spot. Additionally, it is unclear whether the limitation in line 7 is in reference to the spot in claim 1, the spot in lines 1-2, or is a new spot. 
Regarding claim 15, it is unclear what “the place the lost property is retrieved” is and what “the existing destination” is. Both limitations have not been set forth in prior claims and render the claim unclear.
Claim 16 recites the limitation “the vehicle” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is also unclear whether this limitation is referring to the “shared autonomous vehicle” in claim 16 line 1 or is a different vehicle.
Further regarding claim 16, the limitation “transmitting sensed information to a server” renders the claim unclear and indefinite. It is unclear what is transmitting the sensed information, what information is sensed, and what is sensing the information. As written, the “sensed information” may be referring to the “passenger’s movements” in claim 16 line 3 or could be a different set of “sensed information.”
Claims 17-18 are dependent on claim 16 and inherit the deficiencies above. Thus, claims 17-18 are also rejected under similar grounds to claim 16.
Claim 19 recites the limitation “the vehicle” in line 6. There is insufficient antecedent basis for this limitation in the claim. It is also unclear whether this limitation is referring to the “shared autonomous vehicle” in claim 19 lines 1-2 or is a different vehicle.
Regarding claim 20, it is unclear what “the place the lost property is retrieved” is and what “the existing destination” is. Both limitations have not been set forth in prior claims and render the claim unclear.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 would be allowable for disclosing “creating loss behavior information… a behavior pattern that makes the passenger prone to losing their property,” “determining at least one likely lost property spot including the vehicle’s waypoint information,” “creating a likely lost property route” in a 
	Claim 16 would be allowable for disclosing “receiving a likely lost property route including likely lost property spot information from the server and transmitting a lost property search request to the server based on the likely lost property route.” Claims 17-18 are dependent on claim 16 and further define the elements of claim 1.
	Claim 19 would be allowable for disclosing “loss behavior information being classified as a behavior pattern that makes the passenger prone to losing their property, determines a likely lost property spot” and “determines at least one lost property spot including the vehicle’s waypoint.”
	Hwang et al. (U.S. Patent No. 10,127,795 B1; hereinafter Hwang) teaches a server 110 with a material detection system 114 that receives data and characteristics of the vehicle’s interior to  determine whether a requestor (passenger) has left behind a personal item by (see at least Fig. 1 and col. 13 lines 10-13). The material detection system 114 can then dispatch the vehicle to a current location of the requestor and inform the requestor of the personal item that was left behind and provide directions to a location to pick up the personal item (see at least col. 15 lines 4-13). However, Hwang does not teach “loss behavior information,” “a behavior pattern that makes the passenger prone to losing their property,” and “a lost property search request.”
	Zhang et al. (U.S. Patent Application Publication No. 2020/0202149 A1; hereinafter Zhang) teaches a system that determines a customer (passenger) may be leaving an item in the vehicle (see at least [0121]). The system uses threshold distances to send text messages requesting the customer remove the item from the vehicle (see at least [0129]). Zhang does not teach “loss behavior information,” “a behavior pattern that makes the passenger prone to losing their property,” “vehicle’s waypoint information,” and “creating a likely lost property route.”

	The combination of Hwang, Zhang, and Poornachandran still fails to teach, individually and as a combination, using a behavior pattern of a passenger to determine the passenger is prone to losing their property and creating a “likely lost property spot” for the instances when a passenger behaves in a manner where they may have lost their property. Additionally, Hwang and Zhang teach losing an item inside a vehicle which would fail to read on the limitation of “transmitting the created likely lost property route to the vehicle” because a route to the lost property would not be sent to a vehicle if the lost property was inside the vehicle. Further, though Poornachandran teaches using “breadcrumbs” to visit each instance the user has stopped, the system does not include using “behavior pattern that make the passenger prone to losing their property” in “a shared autonomous vehicle” thus failing to correct the deficiencies of the combination of Hwang and Zhang. 
	Claims 2-15 and 20 would be allowable because they are dependent on claim 1 and claims 17-18 would be allowable because they are dependent on claim 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reiley et al. (U.S. Patent Application Publication No. 2019/0197325 A1) teaches communicating with a user to retrieve a device that was left in an autonomous vehicle and if the user does not retrieve the device within a limited period of time, the autonomous vehicle instructs the user to retrieve the device from a lost-and-found location at a later time.
Stoffel et al. (U.S. Patent No. 10,303,961 B1) teaches determining whether a passenger has left an object behind and sends a message to the passenger providing instructions to a lost and found.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.L./Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662